PER CURIAM.
This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari upon the transcript of record and briefs and argument of counsel for the respective parties, to review the order of the Florida Industrial Commission in said cause, bearing date of May 19, 1966, and the Petitioner having failed to show that the essential requirements of law have been violated, it is ordered that said Petition be and the same is hereby denied.
The attorneys for the respondents Spikes are allowed a fee of $350.00 for services in this Court
It is so ordered.
THORNAL, C. J., THOMAS, CALDWELL and ERVIN, JJ., and PARKER, Circuit Judge, concur.